                     Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 1 of 10



 1 Anne M. Bevington (SBN 111320)
   Tino X. Do (SBN 221346)
 2 Allan D. Shuldiner (SBN 252259)
   SALTZMAN & JOHNSON LAW CORPORATION
 3 1141 Harbor Bay Parkway, Suite 100
   Alameda, CA 94502
 4 Telephone: (510) 906-4710
   Email: abevington@sjlawcorp.com
 5 Email: tdo@sjlawcorp.com
   Email: ashuldiner@sjlawcorp.com
 6
   Attorneys for Plaintiffs Pension Plan for
 7 Pension Trust Fund for Operating Engineers, et al.

 8                                                      UNITED STATES DISTRICT COURT

 9                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10 PENSION PLAN FOR PENSION TRUST                                                                    Case No.
   FUND FOR OPERATING ENGINEERS;
11 JAMES E. MURRAY and DAN REDING, as
   Trustees,                                                                                         COMPLAINT
12
          Plaintiffs,
13
   vs.
14
   RANSTROM MINING AND
15 CONSTRUCTION, INC., dba RAMCO, a
   Nevada corporation; and DOES 1-10,
16
          Defendants.
17

18
                                                                          INTRODUCTION
19
                 This action arises under the Employee Retirement Income Security Act of 1974 (“ERISA”),
20
     as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C §§1001-1461
21
     (1982). In order to protect plan participants and the Federal Pension Benefit Guaranty Corporation,
22
     effective September 26, 1980, Congress created withdrawal liability for employers that withdraw
23
     from multiemployer pension plans. Due to the importance Congress attributed to those goals, it
24
     included two special provisions not generally available to creditors to ensure that withdrawal
25
     liability could actually be collected.
26
                 Under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1), all trades or business under common
27

28                                                                                        1
                                                                                                                 COMPLAINT
                                                                                                                   CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                     Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 2 of 10



 1 control are to be treated as a single employer. Thus, members of the withdrawn employer’s

 2 controlled group are jointly and severally liable for the withdrawal liability. Bd. of Trs. of W. Conf.

 3 Pension Trust Fund v. LaFrenz, 837 F.2d 892, 894 (9th Cir. 1988); Bd. of Trs. of W. Conf. Pension

 4 Trust Fund v. H.F. Johnson, Inc., 830 F.2d 1009, 1013 (9th Cir. 1987).

 5               ERISA also contains a mandatory arbitration provision if an employer wishes to challenge

 6 the withdrawal liability determination. To make such a challenge, an employer must request review

 7 within ninety (90) days from receiving the notice of the withdrawal liability assessment pursuant to

 8 ERISA § 4219(b)(2), 29 U.S.C. § 1399(b)(2), and any dispute concerning the Plan’s determination

 9 of withdrawal liability must be resolved through arbitration timely initiated under ERISA § 4221(a),

10 29 U.S.C. § 1401(a).

11               ERISA § 4219(a), 29 U.S.C. § 1399(a), requires an employer to provide the Plan with all

12 information the Plan reasonably determines to be necessary to enable the plan sponsor to comply

13 with the requirements of Title IV of ERISA, including the determination and collection of

14 withdrawal liability.

15               Defendant Ranstrom Mining and Construction, Inc. dba Ramco (“RAMCO”), a Nevada

16 corporation, is a participating employer in the Pension Plan for Pension Trust Fund for Operating

17 Engineers (“Plan”).                      On December 31, 2014, December 31, 2015, and December 31, 2016,

18 RAMCO incurred partial withdrawals from participation in the Plan which thereby triggered the
19 Plan to assess withdrawal liability against RAMCO and all members of its controlled group for the

20 sum of $589,273.00 under ERISA §4205(a)(1) and (b)(1), 29 U.S.C. §1385(a)(1) and (b)(1). By

21 letter dated November 8, 2017 (“Initial Assessment”), Plaintiffs notified RAMCO and all members

22 of its controlled group of the assessed withdrawal liability. On January 31, 2018, Plaintiffs notified

23 RAMCO and all members of RAMCO’s controlled group in writing that RAMCO and its

24 controlled group would be in default if they failed to make their delinquent installment payments

25 within 60 days pursuant to ERISA §4219(c)(5), 29 U.S.C. §1399(c)(5). On April 12, 2018,

26 Plaintiffs notified RAMCO and all members of RAMCO’s controlled group in writing that

27

28                                                                                        2
                                                                                                     COMPLAINT
                                                                                                       CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                      Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 3 of 10



 1 RAMCO and its controlled group were in default as they had failed to make any payments to cure

 2 the delinquent installment payments pursuant to ERISA §4219(c)(5)(b), 29 U.S.C. §1399(c)(5)(b).

 3               On October 31, 2018, the Plan assessed additional partial withdrawal liability in the amount

 4 of $37,287.00 as a result of RAMCO’s partial withdrawal from the Plan as of December 31, 2017,

 5 and complete withdrawal liability in the amount of $53,477.00 as a result of RAMCO’s complete

 6 withdrawal from the Plan as of April 25, 2018 (“Further Assessment”) 1. Plaintiffs also seek

 7 injunctive relief against RAMCO to provide sufficient information relating to all members of

 8 RAMCO’s controlled group under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1), and all transactions

 9 to evade its withdrawal liability under ERISA §4212, 29 U.S.C. §1392.

10               As of the filing of this Complaint, RAMCO is in default on the outstanding withdrawal

11 liability stated in the Initial Assessment and Further Assessment. Plaintiffs therefore seek a money

12 judgment against RAMCO and each member of RAMCO’s controlled group for an award of the

13 entire assessed withdrawal liability less any credits for recoveries received prior to judgment, plus

14 interest, liquidated damages, attorneys’ fees and costs.

15                                                                                PARTIES

16               1.           The Plan is an employee benefit plan as defined in ERISA §3(3), 29 U.S.C.

17 §1002(3), an “employee benefit pension plan” as defined in of ERISA §3(2), 29 §U.S.C. 1002(2);

18 and a “multiemployer plan” as defined in ERISA §§ 3(37) and 4001(a)(3), 29 U.S.C. §§1002(37)
19 and 1301(a)(3).                    The Plan is jointly administered and is maintained pursuant to the Labor

20 Management Relations Act §302(c), 29 U.S.C. §186(c).

21               2.           Plaintiffs James E. Murray and Dan Reding are members of the Board of Trustees of

22 Plan, the “plan sponsor” within the meaning of ERISA §§3(16)(B)(iii) and 4001(a)(10)(A), 29

23 U.S.C. §§1002(16)(B)(iii) and 1301(a)(10)(A). They are therefore, fiduciaries of the Plan under

24
     1
25   The Further Assessment also informed RAMCO that its total partial withdrawal liability for 2014
   through 2016 had decreased to $586,389 from $589,273 due to the Plan discovering additional
26 hours from an audit of RAMCO’s records. The Plan explained that these hours had the effect of
   reducing the partial withdrawal liability calculation.
27

28                                                                                        3
                                                                                                     COMPLAINT
                                                                                                       CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                      Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 4 of 10



 1 ERISA §§3(21)(A) and 402(a), 29 U.S.C. §1002(a). As Trustees of the Plan, they are empowered

 2 to bring this action on behalf of the Plan pursuant to ERISA §4301(a)(1) - (b) and §502(a)(3), 29

 3 U.S.C. §§1132(a)(3) and 1451(a)(1) - (b).

 4               3.           Defendant Ranstrom Mining and Construction, Inc. dba Ramco (“Ramco”) is a

 5 Nevada corporation with a business address of 1775 W. State Street #339, Boise, Idaho 83702.

 6 Defendant RAMCO is an employer within the meaning of ERISA §3(5), 29 U.S.C. §1002(5) and

 7 National Labor Relations Act (“NLRA”) §2(2), 29 U.S.C. §152(2), and is engaged in an industry

 8 affecting commerce within the meaning of ERISA §§3(11) and (12), 29 U.S.C. §§1002(11) and

 9 (12).

10               4.           Defendants DOES 1 through 10 are entities and/or other persons that are within the

11 same controlled group as RAMCO under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1). RAMCO has

12 failed to provide sufficient information regarding the identities of entities and persons within the

13 same controlled group as RAMCO as requested by Plaintiffs in accordance with ERISA §4219(a),

14 29 U.S.C. §1399(a). Thus, Plaintiffs presently do not know the identities of such entities or persons.

15 Plaintiffs are using fictitious names for the Defendants because Plaintiffs are unable to ascertain

16 their true identity at this time. Pursuant to Fed. R. Civ. Proc. 15(a), Plaintiffs will amend the

17 Complaint to add the true name of the additional defendants once their identities are discovered.

18                                                                         JURISDICTION

19               5.           Jurisdiction is conferred upon this Court over the claims asserted by the Plaintiffs by

20 virtue of ERISA §§4301(c) and 502(e)(1) and (f) of ERISA, 29 U.S.C. §§1451(c) and 1132(e)(1)

21 and (f). Plaintiffs seek to enforce the provisions of ERISA and the terms of the Plan, redress

22 Defendants’ violations of ERISA, and all other appropriate legal or equitable relief under ERISA.

23                                                                                  VENUE

24               6.           Venue is conferred upon this Court by ERISA §§4301(c) and 502(e)(1), 29 U.S.C.

25 §§1451(d) and 1132(e)(2). Where an action is brought under ERISA §§4301 and 502, 29 U.S.C.

26 §§1451 and 1132 in a district court of the United States, it may be brought at Plaintiffs’ discretion,

27 in the district where the Plan is administered, where the breach took place, or where a defendant

28                                                                                        4
                                                                                                      COMPLAINT
                                                                                                        CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                      Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 5 of 10



 1 resides or may be found. Process may be served nationwide in any district where a defendant

 2 resides or may be found. The Plan, on whose behalf the Trustees brings this action, is administered

 3 in this district at its principal place of business in Alameda, California. Thus, jurisdiction and

 4 venue are properly grounded with this Court.

 5                                                         INTRADISTRICT ASSIGNMENT

 6               7.           Assignment to the San Francisco/Oakland Division is appropriate pursuant to Civil

 7 Local Rule 3-2(d) because a substantial part of the events and omissions giving rise to the

 8 Plaintiffs’ claims occurred in Alameda County, California where the Plan is administered.

 9                                                              FACTUAL ALLEGATIONS

10               8.           RAMCO is a participating employer in the Plan pursuant to collective bargaining

11 agreements (“Bargaining Agreement”) with the Operating Engineers Local Union No. 3 (“Union.”)

12 The Union is a labor organization as defined in of the NLRA §2(5), 29 U.S.C. §152(5) that

13 represents employees in an industry affecting interstate commerce. RAMCO is obligated to and did

14 make contributions to the Plan on behalf of their employees that were covered under that

15 Bargaining Agreement.

16               9.           On December 31, 2014, December 31, 2015, December 31, 2016, and December 31,

17 2017, RAMCO made partial withdrawals under ERISA §4205(a)(1) and (b)(1), 29 U.S.C.

18 §1385(a)(1) and (b)(1), from participation in the Plan. On or about April 25, 2018, RAMCO made
19 a complete withdrawal under ERISA §4203(a), 29 U.S.C. §1383(a) from participation in the Plan.

20               10.          By written notices dated November 8, 2017 (“Initial Assessment”) and October 31,

21 2018 (“Further Assessment”), Plaintiffs notified RAMCO and all members of RAMCO’s controlled

22 group and Defendants DOES 1 through 10 (collectively “Defendants”), of the partial and complete

23 withdrawal liability assessed pursuant to ERISA §§4201-4205, 29 U.S.C. §§1381, et seq.

24 Specifically, the Plan notified Defendants of the following in its Initial Assessment and Further

25 Assessments, which are attached hereto as Exhibit 1 and 2, and incorporated herein by this

26 reference:

27                            (a)          The Plan had a fiscal year running from January 1 through December 31 and

28                                                                                        5
                                                                                                      COMPLAINT
                                                                                                        CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                     Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 6 of 10



 1 therefore, although the partial withdrawals occurred on December 31, 2014, December 31, 2015,

 2 and on December 2016, the withdrawal liability is calculated as of December 31, 2011, December

 3 31, 2012, December 31, 2013 and as of December 31, 2014, respectively, as required by ERISA

 4 §4206(a)(1)(B), 29 U.S.C. §1386(a)(1)(B). Similarly, RAMCO’s complete withdrawal in 2018 is

 5 calculated as of December 31, 2017 as required by ERISA § 4211(b)(2)(A), 29 U.S.C.

 6 §13391(b)(2)(A).

 7                            (b)          The partial withdrawal liability of RAMCO for 2014 through 2016 in the

 8 amount of $589,273.00 could have been paid in a lump sum on or before December 1, 2017, or in

 9 quarterly installments as follows:

10                                         $19,187.69                             December 1, 2017
                                           $19,187.69                             March 1, 2018
11                                         $19,187.69                             June 1, 2018
                                           $19,187.69                             September 1, 2018
12
                                           $19,187.69                             Each successive quarter through December 1, 2027
13                                         $15,109.69                             March 1, 20128

14
                              (c)          The partial withdrawal liability of RAMCO for 2017 in the amount of
15
     $37,287.00 could have been paid in a lump sum on or before December 1, 2018, or in quarterly
16
     installments as follows:
17
                                           $18,978.34                             December 1, 2018
18                                         $18,308.66                             March 1, 2019
19                            (d)          The complete withdrawal liability of RAMCO for 2018 in the amount of
20 $53,477.00 could have been paid in a lump sum on or before December 1, 2018, or in quarterly

21 installments as follows:

22                                         $14,344.22                             December 1, 2018
23                                         $14,344.22                             March 1, 2019
                                           $14,344.22                             June 1, 2019
24                                         $10,444.58                             September 1, 2019

25                            (e)          RAMCO had the option of challenging the calculation of the withdrawal

26 liability by requesting review within ninety (90) days from receiving the initial or further notice of

27 the withdrawal liability assessment as provided by ERISA §4219(b)(2), 29 U.S.C. §1399(b)(2).

28                                                                                        6
                                                                                                                     COMPLAINT
                                                                                                                       CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                     Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 7 of 10



 1                            (f)          Any dispute concerning a determination of withdrawal liability must be

 2 resolved through arbitration provided that the employer requested review and arbitration was timely

 3 initiated under ERISA §4221(a), 29 U.S.C. §1401(a).

 4                            (g)          Information and documents regarding all trades and businesses under

 5 common control with RAMCO were required to be provided within thirty (30) days pursuant to

 6 ERISA §4219(a), 29 U.S.C. §1399(a).

 7               11.          In order to initiate arbitration under ERISA §4221(a)(1), 29 U.S.C. §1401(a), an

 8 employer must first request review of the assessed withdrawal liability. Section XIV of the Plan’s

 9 Withdrawal Liability Procedures mirrors ERISA §4219(b)(2)(A), 29 U.S.C. §1399(b)(2)(A), which

10 requires an employer’s request for review to be in writing. Defendants failed to request review, and

11 therefore are precluded from initiating arbitration, and the time to do so has expired.

12               12.          Defendants failed to make any of the required quarterly installment payments, or

13 provide sufficient information regarding controlled group members.

14               13.          On January 31, 2018, Plaintiffs notified Defendants in writing that RAMCO and its

15 controlled group would be in default if they failed to make their delinquent installment payments

16 within 60 days pursuant to ERISA §4219(c)(5), 29 U.S.C. §1399(c)(5).

17               14.          On April 12, 2018, Plaintiffs notified Defendants in writing that, pursuant to Section

18 XII of the Plan’s Withdrawal Liability Procedures (attached as Exhibit C to the Notice of
19 Assessment), ERISA §4219(c)(5)(b), 29 U.S.C. §1399(c)(5)(b) and PBGC §4219.31(b)(2), that

20 Defendants’ unpaid withdrawal liability was accelerated and the entire unpaid withdrawal liability

21 was immediately due because RAMCO’s failure to make any payments of the withdrawal liability

22 was deemed to be a default. As of the filing of this Complaint, Defendants have not made any of

23 the required withdrawal liability payments and thus are in default under ERISA §4219(c)(5), 29

24 U.S.C. §1399(c)(5).

25                                             FIRST CAUSE OF ACTION
                             Against Defendants for Violation of ERISA §4219, 29 U.S.C. §1381:
26                                Request for Payment of Withdrawal Liability, Interest,
                                      Liquidated Damages, Attorneys’ Fees and Costs
27

28                                                                                        7
                                                                                                     COMPLAINT
                                                                                                       CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                     Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 8 of 10



 1
                 15.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 14, above.
 2
                 16.          On December 31, 2014, December 31, 2015, December 2016 and on December 31,
 3
     2017, RAMCO made “partial withdrawals” from the Plan as that term is defined in ERISA
 4
     §4205(a)(1) and (b)(1), 29 U.S.C. §1385(a)(1) and (b)(1).
 5
                 17.          On November 8, 2017, Plaintiffs initially assessed withdrawal liability against
 6
     RAMCO, and all members of RAMCO’s controlled group, for RAMCO’s partial withdrawals for
 7
     2014 through 2016.
 8
                 18.          On October 31, 2018, Plaintiffs further assessed withdrawal liability against
 9
     RAMCO, and all members of RAMCO’s controlled group, for RAMCO’s partial withdrawal in
10
     2017, and its complete withdrawal in 2018.
11
                 19.          To date, the delinquent quarterly installment payments have not been received by the
12
     Plan from Defendants.                         In addition, Defendants failed to make their delinquent installment
13
     payments after written notice from the Plan and therefore are in default under ERISA §4219(c)(5),
14
     29 U.S.C. §1399(c)(5), so that the entire amount of the unpaid withdrawal liability is due.
15
                 20.          Accordingly, Plaintiffs seek judgment against Defendants for the entire amount of
16
     the unpaid withdrawal liability of $677,153.00 less any credits for recoveries received before the
17
     time of judgment, plus accrued interest at the rate of 10% simple interest per year from the due date
18
     of the first delinquent payment pursuant to ERISA §§4219(c)(5) and 502(g)(2), 29 U.S.C.
19
     §§1399(c)(5) and 1132(g)(2).
20
                 21.          ERISA §4301(b), 29 U.S.C. §1451(b) provides that an action involving an
21
     employer’s failure to timely make withdrawal liability payments shall be treated in the same
22
     manner as a delinquent contribution within the meaning of ERISA §515, 29 U.S.C. §1145. Thus,
23
     Defendants are also liable for an amount equal to the greater of interest or liquidated damages of
24
     20% of the unpaid withdrawal liability and costs, including reasonable attorneys’ fees, pursuant to
25
     ERISA §§4301(b) and 502(g)(2), 29 U.S.C. §§1301(b) and 1132(g)(2).
26
                 22.          Plaintiffs, therefore, seek a money judgment against Defendants for an award of the
27

28                                                                                        8
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                      Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 9 of 10



 1 entire balance of the unpaid withdrawal liability less any credits for recoveries received before the

 2 time of judgment, plus 10% interest, an amount equal to the greater of interest or 20% of liquidated

 3 damages and costs, including attorneys’ fees.

 4 ///

 5                                          SECOND CAUSE OF ACTION
                        Against Defendants for Violation of ERISA §4219(a), 29 U.S.C. §1399(a):
 6                              Failure to Provide Required Information under ERISA
 7               23.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 22, above.
 8               24.          In violation of ERISA §4219(a), 29 U.S.C. §1399(a), Defendants have failed to
 9 provide the Plan with all necessary information requested by the Plan relating to any member

10 within RAMCO’s controlled group under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1) and any

11 transactions to evade its withdrawal liability under ERISA §4212, 29 U.S.C. §1392.

12               25.          The failure of Defendants to make the quarterly withdrawal liability payments and
13 provide information regarding controlled group members in accordance with ERISA §4219(c)(2),

14 29 U.S.C. §1399(c)(2) has caused the Plan to sustain loss of investment income and incur

15 administrative and legal expenses.

16               26.          Defendants’ failure to comply with the law has caused the Plan to suffer immediate,
17 continuing, and irreparable injury, and Plaintiffs are without an adequate remedy at law.

18               27.          Due to Defendants’ failure to provide sufficient information, Plaintiffs are required
19 to name its unknown controlled group members as fictitious defendants until their true identities

20 can be discovered.

21               28.          Thus, injunctive relief as prayed for below is proper.
22                                                                                PRAYER
23               WHEREFORE, Plaintiffs pray for the following relief:
24               1.           For a judgment providing that RAMCO as well as all other members of RAMCO’s
25 controlled group are jointly and severally liable to immediately pay to Plaintiffs the following sums:

26                            (i)          The unpaid withdrawal liability of $677,153.00, less any credits for
27

28                                                                                        9
                                                                                                     COMPLAINT
                                                                                                       CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
                    Case 4:19-cv-03856-KAW Document 1 Filed 07/03/19 Page 10 of 10



 1 recoveries received before the time of judgment;

 2                            (ii)         10% interest pursuant to ERISA §§4219(c)(5)-(6) and 502(g)(2), 29 U.S.C.

 3 §§1399(c)(5) and (6) and 1132(g)(2);

 4                            (iii)        Pursuant to ERISA §§4301(b) and 502(g)(2), 29 U.S.C. §§1451(b) and

 5 1132(g)(2), liquidated damages equal to the greater of:

 6                                         (a)            The accrued interest on the unpaid withdrawal liability at the time of

 7 judgment, or

 8                                         (b)            An amount equal to twenty percent (20%) of the amount of unpaid

 9 withdrawal liability; and

10                            (iv)         Attorneys’ fees and costs incurred by Plaintiffs in connection with this action

11 as permitted by ERISA §§4301(e) and 502(g), 29 U.S.C. §§1451(e) and 1132(g).

12               2.           For injunctive relief ordering RAMCO to provide all of the documentation and

13 information requested by the Plan, including but not limited to information regarding all trades or

14 businesses which are within RAMCO’s controlled group as defined in ERISA §4001(b)(1), 29

15 U.S.C. §1301(b), and any transactions to evade its withdrawal liability under ERISA §4212, 29

16 U.S.C. §1392.

17               3.           Such other relief as this Court deems appropriate pursuant to ERISA §502(g)(2)(E),

18 29 U.S.C. §1132(g)(2)(E).
19

20 Dated: July 3, 2019                                                                     SALTZMAN & JOHNSON
                                                                                           LAW CORPORATION
21

22                                                                                By: _/S/ Tino X. Do_______________________
                                                                                      Tino X. Do
23                                                                                    Attorneys for Plaintiffs, Pension Plan for
                                                                                      Pension Trust Fund for Operating Engineers, et al.
24

25

26

27

28                                                                                       10
                                                                                                                          COMPLAINT
                                                                                                                            CASE NO.
     P:\CLIENTS\OE3WL\CASES\Ranstrom Mining and Construction\Pleadings\Ranstrom - Complaint v2.doc
